17DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 2, 4, and 6 in the reply filed on 10/14/2022 is acknowledged. Claims 1, 3, and 5 are hereby withdrawn. 

Claims Status
Claims 1-6 are pending.
Claims 1, 3, and 5 are withdrawn without traverse. 
Claims 2, 4, and 6 stand rejected. 

Priority
The instant application is a 371 of PCT JP2019/014563. Acknowledgment is further made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Application No. JP2018-067774, filed on 3/30/2018. The certified copy have been received in the file. 


Claim Interpretation - 35 USC § 112(f)
(Note: This is not a Rejection)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Claim 2 and claim 6 recite the limitations “storage means for”, “associating means for”, “product multiple display means for”, “product purchase receiving means for”, which have been interpreted under 35 U.S.C. 112(f) because they use of the word “means” (or “step for”) in a claim with functional language. 
Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Additionally, claims 2 and 6 also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., “a value sharing processing unit ”, “a shipping instruction processing unit”) that is coupled with functional language (e.g., for allowing the corresponding stores or/and staff member associated with the customer, and a supplier of the product, to share at least a partial value of a price of the product; for transmitting shipping instruction data on the product to the supplier of the product without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:   
“storage means for” (e.g, 0013-0015, (database, hard disk, flash memory, or the like)), 
“associating means for” (e.g., 0014-0015 (control unit, i.e. CPU, ROM, Ram, and the like)), 
“product multiple display means for” (e.g., 0013-0015 (a display such as a liquid crystal display, an organic EL display, or the like)) 
“product purchase receiving means for” (e.g., 0013-0015, (an input unit composed of a touch panel, a keyboard, a mouse, a push button, etc.)). 
Further, the aforementioned processing units are understood as generic computing hardware (e.g., processor, CPU, etc.) that are programmed to perform their respective functionality (e.g., 0013-0015, 0040, 0084-0086, 0090, Fig. 6-11). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the preamble of claim 6 recites “product selling value sharing program allowing a computer to serve as…”. The structure of the preamble renders the scope indefinite for the following reasons:
 Within the body of the claim, claim 6 sets forth specific structural elements (e.g., storage means for, associating means for, etc.) while the preamble directs the claim to a “program” that allows a computer to serve as”. The scope of the claim unclear because it is unclear whether the structural limitations (e.g., the computer, the various “means for”) are required by the claim, or whether they are only recited in an effort to claim the function of the module. 
Furthermore, the claim is unclear because it is unclear whether the software “program” is embodied by the computer, and how the structural elements may further limit the claim when the claim is seemingly written as solely a program that only allows the computer to serve as a storage means, etc. 
For at least these reasons, the claims are properly rejected under 35 USC 112(b). As best understood by the Examiner, claim 6 is directed solely to the program per se, that has the intended effect of allowing a computer to serve as claimed (but does not require the structural components claimed). The Examiner suggests the following amendments to the preamble:

6. A non-transitory computer storage medium comprising a product selling value sharing program configured to cause operate 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 6 does not fall within at least one of the four categories of patent eligible subject matter because claim 6 is directed to a disembodied program (“a product selling value sharing program”), only reciting the intended effects of the program on a computer (note interpretation under 35 USC 112(b) above). Non-limiting examples of claims that are not directed to any of the statutory categories include products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") (see MPEP 2106.03(I)). Accordingly, claim 6 is directed to non-statutory subject matter. 


Claims 2, 4, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 2, 4, and 6, under Step 2A claims 2, 4, and 6 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 2 as representative, claim 2 recites:	
storing store data on a plurality of stores, staff member data on one or more staff members associated with the corresponding plurality of stores, customer data on a plurality of customers, and product data on a plurality of products; 
associating the customers with some of the plurality of stores or staff members; 
allowing the plurality of products to be displayed; and 
receiving operation…by the customer to purchase the corresponding products displayed, 
receive and implement purchase of a product by the customer and that include 
allowing the corresponding stores or/and staff member associated with the customer, and a supplier of the product, to share at least a partial value of a price of the product, and 
transmitting shipping instruction data on the product to the supplier of the product; 
store relative user data allowing a relative of the staff member to be registered as a relative user, the relative user being associated with the store associated with the staff member, and
allow the store associated with the relative user and the supplier of the product to share at least a partial value of the price of the product.

	These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which product selling that allows value sharing amongst various entities related to a product purchase, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 2 does recite additional elements, such as storage means for, associating means for, product multiple display means for, a user terminal that accesses the product selling value sharing system through a telecommunication line, product purchase receiving means for, the product purchase receiving means including processing units, a value sharing processing unit for, and a shipping instruction processing unit for,  
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 2 does not integrate the recited exception into a practical application.  

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 2, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 2 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network,
storing or retrieving information from memory
presenting offers
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding claims 4 and 6, these claims recite at least substantially similar concepts and elements as recited in claim 2 such that similar analysis of the claims would be readily apparent to one of ordinary skill in the art. As such, claims 4 and 6 are rejected under at east similar rationale. 

Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over O’Twomney (US 9639886 – herein Twomney) in view of Sorem (US 20150278845 A1) and Sindhwani (US 20200365154 A1 – herein Sind). 

Regarding claim 2, Twomney discloses a product selling value sharing system comprising:
storage means for storing…staff member data on one or more staff members associated with a corresponding…store (see: Fig. 1 #155, col. 2 lines 57-59, col. 3 lines 28-38), customer data on a plurality of customers (see: Fig. 1 #141, col. 3 lines 8-21), and product data on a plurality of products (see: Fig. 1 #131, col. 2 line 59-col. 3 line 7); 
associating means for associating the customers with some of the plurality of stores or staff members (see: Fig. 2 #179a-b, col. 6 lines 31-42 & 51-60, Fig. 3 #155); 
product multiple display means for allowing the plurality of products to be displayed in a user terminal that accesses the product selling value sharing system through a telecommunication line (see: col. 2 lines 35-47, col. 3 lines 8-21, col. 6 line 64-col. 7 line3, Fig. 3 #181); and 
product purchase receiving means for receiving operation on the user terminal by the customer to purchase the corresponding products displayed by the product multiple display means, the product purchase receiving means including processing units that receive and implement purchase of a product by the customer (see: col. 6 line 64-col. 7 line3, Fig. 3 #181) and that include 
a value sharing processing unit for allowing the corresponding stores or/and staff member associated with the customer, and a supplier of the product, to share at least a partial value of a price of the product (see: col. 5 lines 57-63); 
the storage means being configured to store…user data allowing a user to be registered as a user, the user being associated with the store associated with the staff member (see: col. 4 lines 10-12 (user account with a merchant)). 
Though disclosing all of the above, Twomney does not disclose:
a storage means for storing store data on a plurality of stores, 
the value sharing processing unit being configured to allow the store associated with the user and the supplier of the product to share at least a partial value of the price of the product.

Sorem discloses a system for displaying loyalty offers including cross -sell products (i.e. recommended products) (see: 0091), the system comprising storage means for storing store data on a plurality of stores (see: 0048 (database 112 may store…merchant or reward program information), 0057 (central rewards station 105 may maintain data and information about each of merchants 110 (1-n) and their customers)), as well as store other data such as customer information, loyalty registration, product offers, etc. (see also: 0052, 0057, 0078, Fig. 4). 
Furthermore, Sorem enables cross-marketing of products from other merchants (i.e. the suppliers of the products) such that Sorem allows for value sharing the store associated with the…user and the supplier of the product to share at least a partial value of the price of the product (see: 0045(3), 0091). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Twomney by utilizing the centralized system taught by Sorem in order to have enabled centralized coordination across multiple merchants to enable cross-marketing or cross-selling of their products, thereby improving the system of Twomney by increasing product exposure and relevancy of offers (see: Sorem: 0045). 
Lastly, Twomney discloses all of the above including the user profile to include shipping address and shipping information (see: Fig. 1 #141, col. 3 lines 8-21), but does not disclose:
a shipping instruction processing unit for transmitting shipping instruction data on the product to the supplier of the product. 
Twomney also fails to disclose the storage means being configured to store relative user data allowing a relative of the staff member to be registered as a relative user. 
The Examiner reiterates that Twomney discloses the registration of a user with a merchant, as was as associating the user with a stylist (i.e., staff member) (see again: col. 4 lines 10-12, Fig. 2 #179a-b, col. 6 lines 31-42 & 51-60, Fig. 3 #155).  The Examiner notes that labeling the user as a specific type describes only the relationship to the staff member, with the claims failing to set forth subject matter that distinguishes associating a relative user from any other type of user associated to the staff member. Moreover, registering relative users, as well providing shipping instructions – such as for an initiated purchase in Twomney - were both well established in the art before the effective filing date of the invention. 
For example, also in the field of electronic shopping, Sind discloses a system that includes a storage means being configured to store relative user data allowing a relative of a user to be registered as a relative user (see: 0060, 0129). Further, Sind comprises a shipping instruction processing unit for transmitting shipping instruction data on the product to the supplier of the product (see: 0153-0154; see also: 0025 (the account includes…shipping information (e.g., mailing address)). 
One of ordinary skill in the art would have recognized that the known technique of Sind would have been applicable to the invention of Twomney as both fall within the field of electronic commerce and shopping. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilized the know technique for registering relative users and providing shipping instructions as taught by Sind in the system of Twomney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – e.g., providing shipping instructions for an initiated purchase. Moreover, one of ordinary skill in the art would have recognized the known technique of Sind to have provided a user the ability to readily specify desired delivery instructions such as delivery time (see: Sind: 0153), thereby improving the ordering functionality of Twomney. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/               Primary Examiner, Art Unit 3619